Citation Nr: 1508556	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  12-30 672A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service in the United States Army Air Corps from June 1942 to March 1946; he was a combat pilot in the Pacific Theater who flew 73 missions and he was awarded the Air Medal with two Oak Leaf Clusters, nine battle stars, and the Distinguished Unit Badge.  The Veteran died in October 2009.  The appellant is seeking benefits as the Veteran's surviving spouse.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado that, in part, denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  Original jurisdiction of the appellant's claim resides in the RO in St. Petersburg, Florida.  

The Board remanded the case for additional development in June 2013, in August 2013, and again in January 2014.  The case has now been returned to the Board for appellate review.

The evidence of record in this case consists of an electronic file.  No paper claims file was before the Board.


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's service-connected posttraumatic stress disorder (PTSD) substantially contributed to his death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Given the favorable disposition as to the claim for service connection for the cause of the Veteran's death, the Board finds that any defect in the notice or assistance provided to the appellant in connection with that claim constituted harmless error.

The Merits of the Claim

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The death of a Veteran will be considered service-connected when the evidence establishes that a service-connected disability contributed substantially or materially to the production of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a). 

At the time of his death, service connection had been established for the Veteran's posttraumatic stress disorder (PTSD) (rated 50 percent disabling) as well as for the residuals of dysentery and for left ureteral colic (each rated as zero percent disabling).  The Veteran died in October 2009, and the original death certificate lists the immediate cause of his death as chronic obstructive airway disease due to, or as a consequence of chronic ischemic heart disease due to, or as a consequence of congestive heart failure due to, or as a consequence of respiratory failure.  An amended death certificate lists the immediate cause of the Veteran's death as renal failure due to, or as a consequence of hypertension due to, or as a consequence of coronary artery disease due to, or as a consequence of respiratory failure.  Each death certificate indicated that tobacco contributed to death.

The appellant contends that the Veteran had terrible stress related to the service-connected PTSD that caused or contributed to his severe heart problems.  She feels that this stress caused generalized illness and possibly contributed to the Veteran's hypertension and/or ischemic heart disease.  She argues that the PTSD had an extremely deleterious effect on the Veteran's health such that the PTSD contributed substantially or materially and/or that the PTSD combined to cause death and/or that the PTSD aided or lent assistance to the pathology that ultimately caused his death.  She contends, in essence, that the PTSD worsened or aggravated the medical problems that led to the Veteran's death.  In addition, the appellant's representative argues that the Veteran's pulmonary disorders were related to cigarette smoking that was due to, or aggravated by, the service-connected PTSD.  

Review of the Veteran's service medical and personnel records reveals that he was a fighter pilot in the Pacific Theater of WWII; he flew 73 missions.  A certificate of flying status, dated in August 1945, states that the Veteran exhibited combat fatigue as manifested by an increase in nervous tension and irritability.  He was noted to have a moderate degree of insomnia and frequent nightmares related to flying.  The report of a medical examination conducted in January 1946 states that there was no sign of abnormality on the Veteran's chest x-ray.  His heart, arteries and respiratory system were described as normal.  

Review of the post-service evidence of record reveals that the Veteran's parents and brother wrote letters, in October 1957, which described the Veteran's nervous condition after the war.  In a November 1957 letter of Congressional interest, the Veteran was described as having been extremely nervous since service; his nervous condition was said to have grown worse since his service discharge.  The Veteran underwent a VA medical examination in May 1958.  The Veteran said that his nerves were getting the best of him.  That same month, the Veteran underwent a VA psychiatric examination.  The examiner stated that the Veteran had definite and appreciable industrial and social incapacities from a psychiatric point of view.  The examiner rendered a diagnosis of psychophysiological gastrointestinal reaction.

In June 1983, the Veteran reported that he had continued to experience problems over the years related to his nervous condition.  In October 1997, the Veteran wrote that, since having combat fatigue in 1945, he had always been short-tempered and quick to fly off the handle.  He also stated that he had been diagnosed with hypertension.

Private treatment records dated in November 1998, state that the Veteran had been diagnosed with hypertension, chronic obstructive pulmonary disease (COPD) and emphysema.  The Veteran was described as having undergone a coronary artery bypass graft (CABG).  He was noted to have smoked cigars in the past - eight to ten per day for nine or ten years - but none for 12 years; this puts his smoking cessation sometime in approximately 1986.

The Veteran was afforded a VA PTSD examination in February 1999; the examiner rendered a diagnosis of PTSD.  In the report of a VA medical examination conducted that same month, the Veteran was noted to have undergone CABG surgery in December 1986, after he was evaluated for breathlessness.  The examiner noted that the Veteran had been diagnosed with hypertension at age 60 (1981).

As previously noted, the Veteran died in October 2009.  Private treatment records, dated between 2003 and 2009, indicate that the Veteran had been diagnosed with severe COPD in May 2009; he was oxygen-dependent at that time.  In a letter submitted in September 2010, the Veteran's private physician indicated that the Veteran developed hypertension due to longstanding PTSD.  He also stated that the hypertension contributed a great deal to the kidney failure that led to the Veteran's death.  

In a June 2013 opinion, a VA physician noted that the Veteran's death was due to heart failure, respiratory failure associated with longstanding COPD and ischemic heart disease (IHD).  The doctor stated that there was no known medical literature to support that PTSD was a proximate cause of the Veteran's death from these conditions.

In an October 2013 opinion, a VA nurse practitioner stated that the Veteran's death was due to COPD, chronic IHD, congestive heart failure (CHF), renal failure, coronary artery disease (CAD), respiratory failure and hypertension.  The nurse practitioner opined that the Veteran's renal, pulmonary and cardiovascular conditions were not related to his service-connected PTSD or to his service-connected left ureteral colic.  The nurse practitioner noted that medical research has shown that PTSD, anxiety and other factors such as diet, smoking and insomnia are linked to heart disease and early death.  She stated that the Veteran was diagnosed with PTSD in his 30s and that the Veteran had CABG surgery when he was 65 years old.  She opined that, although PTSD may be linked to the cardiovascular conditions that caused the Veteran's death, no cause and effect relationship has been established.  In addition, she opined that PTSD has no connection to the lungs (COPD) or to the kidneys (renal failure).  

An April 2014 opinion from a VA psychologist states that there is no evidence to indicate that the Veteran's death was causally or etiologically related to his service-connected PTSD because his PTSD was stable and controlled with medication.  

An April 2014 medical opinion from a VA physician stated that renal failure, hypertension, CAD and respiratory failure were the immediate causes of the Veteran's death.  Renal failure, hypertension, CAD, respiratory failure, chronic obstructive airway disease, chronic IHD and CHF were identified as the contributing conditions that led to the primary/immediate causes of the Veteran's death.  The physician opined that the Veteran's service-connected disabilities played no role in causing or materially contributing to the Veteran's death.  The physician further stated that there was no medical literature support for the claim that PTSD causes chronic obstructive airway disease, chronic IHD, CHF, respiratory failure, renal failure, hypertension or CAD.  While some papers had linked PTSD to many other medical conditions no cause and effect relationship had been established.  The physician also opined that when PTSD distress is relieved, blood pressure that was elevated during the period of distress returns to normal and there is no permanent blood pressure elevation or hypertension due to PTSD.  The physician stated that there was no service-related pathology that caused general impairment of health such that the Veteran was materially less capable of resisting the effects of whatever disease or event was the primary cause of death.  

In September 2014, an opinion was obtained from a VA pathologist.  The pathologist stated that the Veteran had a history of cardiovascular disease with IHD and hypertension listed since 2005.  She noted that these can contribute to chronic obstructive pulmonary airway disease which resulted in the Veteran's respiratory failure.  The pathologist stated that kidneys can be affected by longstanding hypertension with resulting renal involvement.  The pathologist concluded that the cause of death in this case was cardiovascular disease and she opined that neither the PTSD nor the ureteral colic aggravated or contributed to or accelerated any renal, pulmonary or cardiovascular pathology.  She also opined that neither service-connected disability caused general impairment of the Veteran's health.  In an October 2014 addendum to her opinion, the pathologist stated that the Veteran's renal failure was most probably related to his cardiovascular disease.  

The appellant contends that VA has acknowledged a link between PTSD and heart disease.  It is noted that VA has found that the presumption of service connection was warranted for hypertensive vascular disease for prisoners of war (POW).  This determination was based on several medical studies indicating that veterans who had a long-term history of PTSD had a high risk of developing cardiovascular disease and myocardial infarction, and since POWs have a relatively high rate of PTSD incurrence, they would presumably be at greater risk of cardiovascular disease to include hypertension.  See Presumptions of Service Connection for Diseases Associated With Service Involving Detention or Internment as a Prisoner of War, 70 Fed. Reg. 37040 (June 28, 2005); Presumptions of Service Connection for Diseases Associated With Service Involving Detention or Internment as a Prisoner of War, 69 Fed. Reg. 60083 (Oct. 7, 2004).  See also VA National Center for PTSD, Kay Jankowski, PTSD and Physical Health ("A number of studies have found an association between PTSD and poor cardiovascular health").  As pointed out by the appellant's representative in the August 2013 Informal Hearing Presentation, VA's National Center for PTSD has referred to medical studies that have found that "PTSD increases the risk for smoking four-fold".  Two Board remands asked that VA medical personnel specifically address these points.  However, none of the medical opinions submitted by VA personnel did address these points.  Furthermore, none of the VA opinions discussed the Veteran's combat fatigue in 1945, or the continued complaints of nightmare, insomnia, nervousness and irritability the Veteran reported experiencing from that point onward.  None of the opinions addressed the fact that tobacco played a role in the Veteran's death or what role PTSD played in the Veteran's smoking history.  Thus, none of these opinions provide definitive answers to the questions posed by this case.

Viewing the evidence in the light most favorable to the appellant, the positive evidence of record consists of the fact that the Veteran was service-connected for PTSD and that he exhibited symptoms of PTSD in service and thereafter up until his death; that a private treating physician indicated that the Veteran's cardiac and associated renal conditions were made worse by his psychiatric status; and that there are clinical studies indicating the existence of a causal link between longstanding PTSD/anxiety/insomnia and cardiovascular pathology and between PTSD and smoking which is linked to cardiovascular and pulmonary disease.

The negative evidence of record consists of the negative VA medical opinions discussed above.  However, as noted above, the VA medical opinions did not address the fact that the Veteran's PTSD far preceded his diagnosis of hypertension and did not adequately discuss the scientific data demonstrating a link between PTSD and heart disease or between PTSD and smoking.

Thus, the Board is confronted with conflicting medical opinions as to whether the Veteran's PTSD contributed substantially and materially to his death from respiratory failure and heart disease with associated renal disease.  There was disagreement as to the probative value of medical studies indicating a relationship between PTSD and heart disease.  VA has determined there is at least some validity to similar studies and this reasonably supports the private treating physician's opinion.  The evidence is thus at least evenly balanced as to whether the Veteran's PTSD contributed substantially and materially to his death from heart-related disease.  VA law and regulations require that the reasonable doubt created by this approximate balance of the evidence must be resolved in favor of the appellant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Entitlement to service connection for the cause of the Veteran's death is therefore warranted. 

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Further inquiry could certainly be undertaken with a view towards development of the claim.  However, the case has already been remanded three times without any definitive opinion addressing the Board's questions being generated and, as noted above, the reasonable-doubt rule operates in favor of the claimant when the positive and negative evidence is in approximate balance.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the Board is of the opinion that this point has been attained.  Accordingly, service connection for the cause of the Veteran's death is warranted.


ORDER

Service connection for the Veteran's cause of death is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


